J-S22025-16


                                  2016 Pa. Super. 145

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ANDREW JOSIAH GOSLIN

                            Appellant                 No. 1114 MDA 2015


              Appeal from the Judgment of Sentence June 2, 2015
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0005761-2014


BEFORE: MUNDY, J., DUBOW, J., and STRASSBURGER, J.*

OPINION BY MUNDY, J.:                                  FILED JULY 06, 2016

        Appellant, Andrew Josiah Goslin, appeals pro se from the judgment of

sentence of one year of probation, imposed on June 2, 2015, after the trial

court convicted him of possessing a weapon on school property. 1           After

careful review, we affirm.

        Our review of the certified record reveals that on November 19, 2014,

the Commonwealth filed a complaint charging Appellant with possessing a

weapon on school property, after Pennsylvania State Trooper Kendra Kaley

“arrived at Providence Elementary School … to contact Principal Christina M.

McLaughlin about a previous incident at the school.”       Affidavit of Probable
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 912.
J-S22025-16


Cause, 11/19/14. A bench trial convened on June 2, 2015. Ms. McLaughlin

testified that on September 4, 2014, she met with Appellant for the purpose

of an “informal hearing” concerning an incident where Appellant’s son was

found to have possessed a knife on school property. N.T., 6/2/15, at 4-5,

15-18.   The purpose of the hearing was to “allow the family and student to

discuss and answer any questions they may have and the school

administration to ask any questions they may have and review the incident

as they know it to have been.” Id. at 5. Ms. McLaughlin testified as follows.

                 At the hearing, during one point of discussion,
           [Appellant] did state that he had a knife and asked if
           we would arrest him for having it. At that point, he
           forcefully placed it on the table in front of people at
           the meeting.

                                     …

                  I don’t remember whether he was standing or
           sitting, but I do remember the words were, I have a
           knife, are you going to call the police on me and
           then [he] slammed it down on the table in front of
           him.

                                     …

                 There was silence in the room and we allowed
           him to sit and calm down, honestly. That was our
           hope.

                                     …

                 At some point after that, he removed it from
           the table and put it back in his pocket.

                                     …




                                    -2-
J-S22025-16


                    I remember it being a strained meeting. He
              had stated – and the reason I say that is because he
              seemed very upset that we called the police and had
              stated that he didn’t feel it was our right and that he
              doesn’t appreciate that.

                    I felt that at some time, quite honestly, that
              his demeanor was threatening. He looked personally
              at me and made comments that made me feel that
              way, saying that you sent armed police to my house
              and that doesn’t go well. I sensed the tone of his
              feeling was tense at that meeting.

Id. at 20-22.

         On cross-examination, Ms. McLaughlin clarified that Appellant did not

point the knife at anyone, and it was in a “closed state the entire time.” Id.

at 26.

         Thereafter, the defense stipulated that Appellant possessed the knife

on school grounds.      Id. at 28.   Appellant testified that he left work as a

carpenter early to attend the meeting. Id. at 29-30. He also testified that

he carries the knife with him to work and “every day everywhere.” Id. at

30. Appellant further explained as follows.

                     I carry this knife with me every day because I
              use it. I use it at work, I use it to sharpen pencils, I
              use it to open tuna cans when my wife forgets to
              pack me a tuna can opener. I whittle sticks with my
              sons.

                                         …

                    It occurred to me at the moment, oh, my
              goodness, they called the police on my nine-year-old
              son for having a whittling knife. I actually have a
              pocket knife on me now and am I a criminal as well?


                                       -3-
J-S22025-16


                  I grew up in the southern end my whole life. It
             never occurred to me that possessing a pocket knife
             was a criminal act. It seemed ridiculous.

                                       …

                    My intention was not to provoke people or to
             frighten people.

                                       …

                    My intention in that moment was to say, this is
             ridiculous. I mean, you send the state police to my
             home for my nine-year-old son having a whittling
             knife.

Id. at 30-32.     Appellant indicated that he put the knife away after the

assistant superintendent told him he was “in violation” for having the knife.

Id. at 32.

      Following the testimony of Ms. McLaughlin and Appellant, and closing

arguments by counsel, the trial court, in rendering its guilty verdict, gave its

detailed reasoning as follows.

                   I have reviewed all of the information that was
             supplied by counsel pursuant to the closing
             arguments in this case.

                  I have thoroughly reviewed the statute. And
             as both sides have I think acknowledged, there is
             some confusion, I suppose, with regard to the
             language of the statute.

                   And I’ll say this, [Appellant], I understand your
             frustration with this scenario.       I can speak for
             myself. When I’ve looked at some of the situations
             that have arisen with these policies with regard to
             weapons on school property, and I’ll agree that it
             appears to me that the balance has not been


                                      -4-
J-S22025-16


          properly found yet in terms of what the schools need
          to do to adequately protect themselves.

                We’ve gone from one extreme back before all
          of the rash of unfortunate violent offenses on school
          property to something in the far other direction in
          terms of what we’ve done, but that’s the
          environment in which we live at the moment.

                                     …

          My view of the plain reading or the plain language in
          the statute is that the defense is there for some
          lawful purpose upon which the weapon would be
          brought onto the school property, that’s not the
          same thing as saying that the weapon wasn’t
          brought there for some unlawful purpose.

                 I see a distinction between those two, and I
          guess I would agree with the position the
          Commonwealth has taken that that defense is there
          for someone to bring a weapon onto the property for
          some legitimate reason pursuant to their presence
          on the school property, and there are probably lots
          of things.

                I think in [Appellant’s] case, if [he] had said he
          brought the knife that [his] son was accused of
          having and it was the basis of the hearing,
          [Appellant] brought it from an evidentiary standpoint
          for the hearing itself, that to me would be some type
          of an example of bringing a weapon onto the
          property for lawful purposes.

                The hearing was there, it involved that
          particular item which the school was alleging was a
          weapon, and if you had said the reason you had it
          was for that, I could see that’s something that
          probably the statute would cover.

                But that isn’t the case here. This is a different
          weapon. It’s clearly one that’s set forth in the
          statute as being prohibited. There isn’t a question


                                   -5-
J-S22025-16


              about you knowing that it was on your person at the
              time.

                                               …

                     The statute is clearly created to prohibit
              weapons from being brought onto school property
              unless there is a specific reason as carved out in the
              statute that they are to be viewed as not violating
              this criminal provision, but I don’t think [Appellant’s]
              situation falls within one of those reasons.

                     So based on my view of the statute and the
              evidence presented in this case, I do find [Appellant]
              guilty of violation Section 912(a) of the Crimes Code.

Id. at 49-52.

       On June 2, 2015, the trial court sentenced Appellant to a year of

probation.     On June 29, 2015, Appellant filed this timely appeal.2    As

Appellant appealed pro se, the trial court convened a Grazier3 hearing on

August 11, 2015, and determined that Appellant was competent to proceed

pro se.

       On appeal, Appellant presents a single issue for our review.

              Whether the Trial Court erred in appropriately [sic]
              applying “lawful purpose” under 18 Pa.C.S.A.
              § 912(c).

              What is the definition of “other lawful purpose?”

Appellant’s Brief at 6.
____________________________________________


2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.
3
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).



                                           -6-
J-S22025-16


     In interpreting a statute, our Supreme Court recently provided the

following guidance.

           The purpose of statutory construction is to ascertain
           and effectuate the intent of the legislature.       1
           Pa.C.S. § 1921(a). In this respect, the language of
           the statute is the best indication of this intent;
           accordingly, where the words of the statute are clear
           and free from all ambiguity, the letter is not to be
           disregarded under the pretext of pursuing its spirit.
           Id., § 1921(b). Only in the event of an ambiguity
           may we consider other aspects of the statute and the
           statutory process, and may we discern the General
           Assembly’s intent by considering, inter alia, the
           various factors listed in the Statutory Construction
           Act, Id., § 1921(c). See Commonwealth v. Walls,
           592 Pa. 557, 926 A.2d 957, 962 (2007).

Commonwealth v. Lynn, 114 A.3d 796, 818 (Pa. 2015).

     As noted by both the Commonwealth and the trial court, 1 Pa.C.S.A.

§ 1921 provides as follows.

           Legislative intent controls

           (a)   The    object    of    all   interpretation     and
                 construction of statutes is to ascertain and
                 effectuate the intention of the General
                 Assembly. Every statute shall be construed, if
                 possible, to give effect to all its provisions.

           (b)   When the words of a statute are clear and free
                 from all ambiguity, the letter of it is not to be
                 disregarded under the pretext of pursuing its
                 spirit.

           (c)   When the words of the statute are not explicit,
                 the intention of the General Assembly may be
                 ascertained by considering, among other
                 matters:

           (1)   The occasion and necessity for the statute.

                                    -7-
J-S22025-16



           (2)   The circumstances under which it was enacted.

           (3)   The mischief to be remedied.

           (4)   The object to be attained.

           (5)   The former law, if any, including other statutes
                 upon the same or similar subjects.

           (6)   The     consequences         of    a        particular
                 interpretation.

           (7)   The contemporaneous legislative history.

           (8)   Legislative and administrative interpretations
                 of such statute.

1 Pa.C.S.A. § 1921.

     Here, the statute at issue reads as follows.

           § 912. Possession         of   weapon        on     school
           property

           (a)   Definition.--Notwithstanding the definition of
                 “weapon” in section 907 (relating to possessing
                 instruments of crime), “weapon” for purposes
                 of this section shall include but not be limited
                 to any knife, cutting instrument, cutting tool,
                 nun-chuck stick, firearm, shotgun, rifle and
                 any other tool, instrument or implement
                 capable of inflicting serious bodily injury.

           (b)   Offense     defined.--A    person commits    a
                 misdemeanor of the first degree if he
                 possesses a weapon in the buildings of, on the
                 grounds of, or in any conveyance providing
                 transportation to or from any elementary or
                 secondary        publicly-funded   educational
                 institution, any elementary or secondary
                 private school licensed by the Department of
                 Education or any elementary or secondary
                 parochial school.

                                    -8-
J-S22025-16




            (c)   Defense.--It shall be a defense that the
                  weapon is possessed and used in conjunction
                  with a lawful supervised school activity or
                  course or is possessed for other lawful
                  purpose.

18 Pa.C.S.A. § 912.

      At trial, Appellant stipulated that he possessed a weapon on school

property. 18 Pa.C.S.A. § 912(a) and (b); N.T., 6/2/15, at 28. He argues,

however, that contrary to the determination of the trial court, he possessed

his knife for “other lawful purpose.” 18 Pa.C.S.A. § 912(c). Appellant states

“there is a lack of clarity regarding the definition and application of other

lawful purpose,” but asserts that the “vague” term should apply to this case

because he “lawfully possessed the knife without any criminal intent or

action.” Appellant’s Brief at 9, 11.

      The Commonwealth counters that the term “other lawful purpose”

must be read in conjunction with the surrounding text, and “a resort to the

rules of statutory construction reveals that the Legislature certainly intended

to criminalize [Appellant’s] conduct.”   Commonwealth’s Brief at 5-6.      The

Commonwealth posits as follows.

            [W]here Section 912(c) says that weapons may be
            possessed on school property “in conjunction with a
            lawful supervised school activity or course or is
            possessed for other lawful purpose,” the phrase
            “other lawful purpose” does not mean any lawful
            purpose whatsoever. Rather, that “lawful purpose”
            must in some way be related to a school activity or
            the reason why the individual is on school grounds.


                                       -9-
J-S22025-16


               Only through this interpretation does Section 912
               serve the purpose for which it was enacted.

Id. at 13.

      In examining what constitutes “other lawful purpose” as stated in 18

Pa.C.S.A. § 912(c), we are presented with a question of first impression.

Recently, this Court determined that Section 912 “is not a strict liability

crime,” and in so concluding, commented that “section 912 can be described

as safeguarding public welfare by prohibiting weapons in or near schools.”

Commonwealth v. Giordano, 121 A.3d 998, 1006 (Pa. Super. 2015),

appeal denied, 141 A.3d 490 (Pa. 2016). We further stated, “[t]he statute is

designed to protect students from the presence of weapons where they are

learning.” Id. at 1004. In scrutinizing section 912, we observed that “we

must also consider that the General Assembly does not intend an absurd

result.” Id.

      Our commentary in Giordano comports with the Commonwealth’s

argument that Section 912, as a penal statute, is subject to strict

construction, but “does not require that words of a criminal statute be given

their narrowest meaning or that the Legislature’s evident intent be

disregarded.”      Commonwealth’s Brief at 6, citing Commonwealth v.

Campbell, 758 A.2d 1231, 1236 (Pa. Super. 2000).         The trial court also

quoted Campbell in its statutory construction analysis of Section 912(c).

See Trial Court Opinion, 9/15/15, at 3.




                                    - 10 -
J-S22025-16


      Here, the words “other lawful purpose” in 18 Pa.C.S.A. § 912(c) “are

not explicit” as provided in 1 Pa.C.S.A. § 1921(c). We thus must “ascertain

and effectuate the intention of the General Assembly” by considering the

eight factors delineated in the statute.        Id.   Further, because there is a

scarcity of information pertaining to factors (2), (5), (7) and (8), we focus

our analysis on factors (1) the occasion and necessity for the statute, (3) the

mischief to be remedied, (4) the object to be attained, and (6) the

consequences of a particular interpretation.

      Collectively, and at their essence, factors (1), (3), (4), and (6) invoke

our public policy of maintaining, and acting to ensure, the safety of those

who inhabit our schools. Hence, the occasion and necessity for the statute,

the   mischief   to   be   remedied,   the   object   to   be   attained,   and   the

consequences of a particular interpretation, all incorporate the General

Assembly’s paramount objective of improving school safety. The “mischief

to be remedied” and “consequences of a particular interpretation” invoke the

numerous and often notorious instances of school violence which have

occurred nationwide, including Pennsylvania, since the enactment of Section

912 in 1980.

      Bearing in mind our Commonwealth’s policy of promoting school

safety, Giordano, supra, we excerpt language from an administrative

action, where a school employee/grievant was dismissed for unintentionally




                                       - 11 -
J-S22025-16


bringing a gun onto school property, and the arbitrator reinstated the school

employee/grievant, but commented as follows.

              This grievance presents a dilemma of the utmost
              importance and sensitivity for the District and the
              community at large, as well as for the individuals
              involved, including the Grievant and the students ….
              The issue of whether this Grievant should be
              returned to the classroom cannot be approached
              without full recognition and respect accorded to the
              motives of the District. The question of weapons in
              the schools is one of the utmost gravity. Senseless
              violence in schools, involving deadly weapons, is
              widely reported.       School districts are to be
              commended for taking the lead in the prevention of
              such tragic incidents.

              However, even heroes on the righteous path
              sometimes stumble. The truest arrow sometimes
              finds an unintended mark. So it is in this case. The
              Grievant, based on the evidence produced at the
              hearing, is surely not the type of individual
              envisioned when the policies to eliminate weapons
              from the schools were created. Nevertheless, he has
              trespassed on those policies unawares.

In re SHALER (Pa.) AREA SCHOOL DISTRICT and SHALER AREA

EDUCATION ASSOCIATION, PSEA/NEA, 2003 WL 26566386 (Arbitrator

Submitted Award), at 8.

       Mindful of the foregoing, we address the “other lawful purpose”

exception promulgated in Section 912(c). Although there is no case law on

point, the Commonwealth Court, in dicta, has stated as follows.4

____________________________________________


4
 While the decisions of the Commonwealth Court are not binding on this
Court, we may look to them for their persuasive value.     See, e.g.,
(Footnote Continued Next Page)


                                          - 12 -
J-S22025-16


             We need not address [appellant’s] argument that …
             his conduct falls within the exception to Section 912
             which states that no crime is committed if [he]
             possessed the gun with a lawful purpose. We note,
             however, that [his] argument ignores that the
             exception to Section 912 only allows the possession
             of a firearm “in conjunction with a lawful supervised
             school activity or course” (meaning, for example, a
             supervised guns awareness program or perhaps a
             firearm safety course) or for “[an]other lawful
             purpose” (meaning, for example, that an
             investigator, or a security guard, or other
             person who as part of his or her duties carries
             a firearm will not be charged with a crime
             under this section even if he or she is
             possessing a weapon on school grounds).

Bolden v. Chartiers Valley Sch. Dist., 869 A.2d 1134, 1139 n.7 (Pa.

Commw. Ct. 2005) (emphasis added).

      In addition, we reference the trial court’s compelling commentary in

this case as follows.

             [T]he … “lawful purpose” must be related to the
             reason why one is on school property. If not, it
             would allow anyone to bring a variety of weapons
             onto school property so long as the possessor had an
             alternate explanation for possessing the weapon.
             Such an interpretation would nullify the intent of the
             statute by allowing weapons onto school property
             with few limitations. The statute would only be
             applicable after criminal intent was established, likely
             resulting in the usage of the weapon to injure or kill
             others. The Legislature did not intend this law to be
             contingent on such a tragedy. The legislative intent
             of §912 was to ensure that our children and
                       _______________________
(Footnote Continued)

Commonwealth v. Heredia, 97 A.3d 392, 395 n.4 (Pa. Super. 2014),
appeal denied, 104 A.3d 524 (Pa. 2014).




                                           - 13 -
J-S22025-16


               educators are secure by strictly prohibiting weapons
               on school premises, regardless of intent.

Trial Court Opinion, 9/15/15, at 4 (footnote omitted).

         Consonant with the above, we agree with the trial court.            We

additionally     find   that   Appellant’s   argument   is   obviated   by   the

Commonwealth’s irrefutable observation that “the phrase ‘other lawful

purpose’ does not mean any lawful purpose whatsoever.” Commonwealth’s

Brief at 13. The facts before us are not disputed. Appellant did not appear

at the school in his capacity as a carpenter, a contractor, an employee, or

someone whose purpose in being at the school justified his possession of the

knife.    Rather, Appellant appeared in his capacity as a parent, with no

purpose to possessing the knife on school property.            These facts are

underscored by Appellant’s knowledge that he was going to the school to

discuss his son’s suspension for possessing a knife at school. Had Appellant

been at the school in a capacity which necessitated his possession of the

knife, he could avail himself of the “other lawful purpose” defense to

possessing the knife on school property. But that is not the case before us.

If we were to accept Appellant’s interpretation of Section 912(c), we would

be sanctioning the presence of weapons on school property in countless

scenarios.     Such sanction would be contrary to the intent of the General

Assembly, which clearly enacted Section 912 to safeguard public welfare by

prohibiting weapons in or near schools.         Giordano, supra.   We therefore

discern no error by the trial court in convicting Appellant of possessing a

                                       - 14 -
J-S22025-16


weapon on school property, and affirm the June 2, 2015 judgment of

sentence.

     Judgment of sentence affirmed.

     Judge Strassburger joins the opinion.

     Judge Dubow files a dissenting opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2016




                                  - 15 -